DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 12/03/21 has been acknowledged.
Applicant amended one paragraphs of the specification. Claims 1, 3, 7, and 13, cancelled Claims 10-16, and added new Claims 21-27.

Status of Claims
Claims 1-9 and 17-27 are examined on merits herein.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0023 recites “metal materials” and includes nitrides and a silicide.  Please, be advised that nitrides and silicides cited by paragraph 0023 are metallic, not metal. Appropriate correction is required.

Claim Objections
Claims 7 and 27 are objected to
Claim 7 has a recitation: “dielectric layer comprises the same dielectric material”. Examiner suggests changing the recitation to: “dielectric layer comprises a same dielectric material”.
Claim 27 recites (last lie): “and thin film”. Examiner suggests changing the recitation to: “the thin film”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, 17-19, 21-23, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2015/0108607).
In re Claim 1, Chen teaches a semiconductor device, comprising (Fig. 3 and Figs. 4-19 as providing needed details): 
a resistor comprising a thin film 150 (paragraph 0038); and 
a capacitor 250 comprising (paragraph 0037): a first plate 252; a capacitor dielectric layer 256 (paragraph 0038) disposed over the first plate 252; and a second plate 254 disposed over the capacitor dielectric layer 136; 
wherein the thin film 150 of the resistor and the first plate 132 of the capacitor 130 comprise a same conductive material 342 (see Figs. 14-15, paragraph 
wherein the first plate 252 and capacitor dielectric layer 256 have a first width, and the second plate 254 has a second width, the first width being greater than the second width (as is in Fig. 3).
In re Claim 7, Chen teaches the semiconductor device of Claim 1, wherein the resistor further comprises a resistor dielectric layer 155 disposed above the thin film 150, wherein the resistor dielectric layer 155 and the capacitor dielectric layer 256 comprise the same dielectric material  346 (see Figs. 11-15, paragraph 0042).
In re Claim 8, Chen teaches the semiconductor device of Claim 7, wherein the dielectric material 346 (Figs. 14-15) includes an anti-reflective coating (ARC) material – such as silicon oxide or silicon nitride (paragraph 0042), which are inherently ARC materials – see paragraph 0023 of the published current application US 2021/0391253.
In re Claim 9, Chen teaches the semiconductor device of Claim 1, wherein the conductive material 346 (Figs. 3-19) includes at least one material selected from the group consisting of Ta, TaN, Ti, TiN, W, WN, NiCr, and SiCr (paragraph 0042). 
In re Claim 17, Chen teaches a semiconductor device, comprising (Fig. 3, where various limitations and/or numbers are referenced Figs. 4-19, directed to a manufacturing method):
a first plate 252 (paragraph 0037) comprising a first conductive material 342 (paragraph 0042);
a thin film 150, also comprising the first conductive material 342 (see Figs. 13-15, paragraph 0043) , that is substantially coplanar with the first plate 252;
a capacitor dielectric layer 256 (paragraph 0037) comprising a dielectric material 346 (paragraph 0042) and disposed over the first plate 252; and
a second plate 254 (paragraph 0037) comprising a second conductive material (paragraph 0043) and disposed over the capacitor dielectric layer 256;
wherein the thin film 150 constitutes at least a portion of a resistor (paragraph 0038) , and the first plate 252, the capacitor dielectric layer 256, and the second plate 254 constitute at least a portion of a capacitor 250 (paragraph 0037); and
wherein the first plate and capacitor dielectric layer have a first width, and the second plate has a second width, the first width being greater than the second width (as in Fig. 3).
In re Claim 18, Chen teaches the semiconductor device of Claim 17, wherein the dielectric material 346 (Figs. 14-15) includes an anti-reflective coating (ARC) material – such as silicon oxide or silicon nitride (paragraph 0042), which are inherently ARC materials - based on paragraph 0023 of the published current application.
In re Claim 19, Chen teaches the semiconductor device of Claim 17, wherein the first conductive material 346 (Figs. 3-19) includes at least one material selected from the group consisting of Ta, TaN, Ti, TiN, W, WN, NiCr, and SiCr (paragraph 0042).
In re Claim 21, Chen teaches a semiconductor device, comprising (Fig. 3 and Figs. 4-19, directed to a manufacturing process and showing some referenced numbers): 
a resistor essentially consisting of a thin film 150 (paragraph 0038); and 
a capacitor 250 comprising (paragraph 0037): a first plate 252; a capacitor dielectric layer 256 disposed over the first plate 252; and a second plate 254 disposed over the capacitor dielectric layer 256;
wherein the thin film of the resistor 150 and the first plate 252 of the capacitor 250 comprise a same conductive material 342 (see Figs. 11-15, paragraph 0042) and are coplanar with each other; and
wherein the first plate 252 and capacitor dielectric layer 254 have a first width, and the second plate136  has a second width, the first width being greater than the second width.
In re Claim 22, Chen teaches the semiconductor device of Claim 21, wherein the dielectric material 346 (Figs. 14-15, paragraph 0041) includes an anti-reflective coating (ARC) material – such as silicon oxide or silicon nitride (paragraph 0042), which are inherently ARC materials (based on paragraph 0023 of the published current application).
In re Claim 23, Chen teaches the semiconductor device of Claim 21, wherein the first conductive material 346 (Figs. 3-19) includes at least one material selected from the group consisting of Ta, TaN, Ti, TiN, W, WN, NiCr, and SiCr (paragraph 0042).
In re Claim 27, Chen teaches the semiconductor device of Claim 21, further comprising (Figs. 3-19) a dielectric segment 155 that includes an anti-reflective coating (ARC) material – as being created from silicon oxide layer 346 (paragraph 0042, which is inherently ARC layer, see paragraph 0023 of the current published application) and is disposed above the thin film 150, wherein the dielectric segment 155 and thin film 150 share a same width. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Furuhashi et al. (US 2015/0357400).
In re Claims 2 and 24, Chen teaches the semiconductor devices of Claims 1 and 21 as cited above, further comprising (Fig. 3 and Figs. 4-19):
a first vertical interconnect structure 270 (paragraph 0037) that extends at least partially through a second dielectric layer 160 (paragraph 0033) disposed above the first plate 252 and the thin film 150, and which electrically connects the first plate 252 to one of a plurality of interconnect structures 390 (paragraph 0045) disposed in an air; and
a second vertical interconnect structure 170 (paragraph 0035) that extends at least partially through the second dielectric layer 160 disposed over the capacitor 130, and which electrically connects the second plate 134 to a third interconnect structure 390 embedded in a third dielectric layer (which is shown in Fig. 3 as being an air), the third dielectric layer disposed over the second dielectric layer 160.

Furuhashi teaches a semiconductor device comprised a resistor comprising a thin film and a capacitor, and further comprising (Fig. 45; see also Figs. 39-44):
a first vertical interconnect structure P3a (paragraph 0060) that extends at least partially through a first dielectric layer L3 (paragraph 0079) disposed below a first plate LE of the capacitor and the thin film resistor RST, the first vertical interconnect structure electrically connects the first plate LE to a first one M2 (paragraph 0082, the first one M2 is adjoining P3a) of a plurality of interconnect structures M2 embedded in the first dielectric layer L3; and
a second vertical interconnect structure P4a (paragraph 0112) that extends at least partially through a second dielectric layer L4 (paragraph 0079) disposed over the capacitor CP, and which electrically connects the second plate UE to a third interconnect structure M4 (adjacent P4a) embedded in a third dielectric layer, which could be air, based on  Figs. 39-45.
Although in Fig. 45 of Furuhashi, the third dielectric is an air, in embodiments of Figs. 1, 26, 30, and 36, Furuhashi teaches that a third interconnect structure M4 is embedded in a solid dielectric L5 (paragraph 0079).
Chen and Furuhashi teach analogous art directed to an integrated structure comprised a capacitor and a this resistor disposed between the first and second dielectrics, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Chen structure in view of the 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Chen’ structures of Claims 2 and 21by disposing a plurality of first interconnect structures embedded in a first dielectric layer disposed below the first plate and the thin film and to connect a first vertical interconnect structure to a first one of the plurality of interconnect structures embedded in the first dielectric layer (per Furuhashi), if it is desirable having a plurality of first interconnects disposed under the first plate and to connecting the first plate to one of the first interconnects.
It would have been further obvious for one of ordinary skill in the art before filing the application embedding the third interconnect into a solid dielectric (per Furuhashi) if it is a manufacturer’ preference, which is reasonable when it is desirable to dispose at least a one more metallization structure over the third interconnect structure M4 (Furuhashi, paragraph 0082).
In re Claim 5, Chen/Furuhashi teaches the semiconductor device of Claim 2 as cited above, and comprising the plurality of first interconnects embedded in the first dielectric of Chen (per Furuhashi). 
Chen does not teach a third vertical interconnect structure that extends at least partially through the first dielectric layer and which electrically connects a first end of the thin film to a second one of the plurality of interconnect structures embedded in the first dielectric layer and does not teach a fourth vertical interconnect structure that extends at least partially through the first dielectric layer and electrically connects a second end of the thin film to a third one of the plurality of interconnect structures embedded in the 
Furuhashi teaches (Fig. 45):
a third vertical interconnect structure P3d-left that extends at least partially through the first dielectric layer L3, and which electrically connects a first end of the thin film RST to a second one of the plurality of interconnect structures M2 embedded in the first dielectric layer L3; and
a fourth vertical interconnect structure P3d-right that extends at least partially through the first dielectric layer L3, and which electrically connects a second end of the thin film RST to a third one of the plurality of interconnect structures M2 embedded in the first dielectric layer L3.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Chen device by providing two electrical connections to the thin film in the manner taught by Furuhashi, if it is desirable creating the thin film connected to interconnect structures in the manner taught by Furuhashi.
In re Claim 6, Chen/Furuhashi teaches the semiconductor device of Claim 5 as cited above. 
Chen/Furuhashi further teaches (e.g., Furuhashi teaches, Fig. 45), that the third vertical interconnect structure P3d-left and the fourth vertical interconnect structure P3d-right are in direct contact with the thin film RST.
In re Claim 20
a first vertical interconnect structure 270 (paragraph 0037) that extends at least partially through a second dielectric layer 160 (paragraph 0033) disposed above the first plate 252 and the thin film 150, and which electrically connects the first plate 252 to one of a plurality of interconnect structures 390 (paragraph0045) disposed in an air;
a second vertical interconnect structure 170 that extends at least partially through the second dielectric layer 160 disposed over the capacitor 130, and which electrically connects the second plate 134 to a third interconnect structure 390 embedded in a third dielectric layer (being an air) disposed over the second dielectric layer 160.
Chen does not teach that the first vertical interconnect structures electrically connects the first plate to a first one of the plurality of interconnect structures embedded in the first dielectric layer.
Chen also does not teach a third vertical interconnect structure, at least partially extending through the first dielectric layer, that electrically connects a first end of the thin film to a second one of the plurality of interconnect structures embedded in the first dielectric layer; does not teach a fourth vertical interconnect structure, at least partially extending through the first dielectric layer, that electrically connects a second end of the thin film to a third one of the plurality of interconnect structures embedded in the first dielectric layer.
Furuhashi teaches a semiconductor device comprising (Fig. 45):
a first vertical interconnect structure P3a (paragraph 0103) that extends at least partially through a first dielectric layer L3 disposed below the first plate LE and 
a second vertical interconnect structure P4a (paragraph 0112) that extends at least partially through a second dielectric layer L4 disposed over the capacitor CP, and which electrically connects the second plate UE to a third interconnect structure M4-right;
a third vertical interconnect structure P3d-left (paragraph 0262), at least partially extending through the first dielectric layer L3, that electrically connects a first end of the thin film RST to a second one of the plurality of interconnect structures M2 embedded in the first dielectric layer L3; and
a fourth vertical interconnect structure P3d-right, at least partially extending through the first dielectric layer L3, that electrically connects a second end of the thin film RST to a third one of the plurality of interconnect structures M2 embedded in the first dielectric layer L3.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Chen’ device of Claim 17 per Furuhashi by providing electrical connections to the first plate of the capacitor and to the first and second ends of the thin film - not from above the capacitor and the thin film - but from below, per Furuhashi, if the manufacture designer prefers such dispositions of connectors, and creating for these connections a plurality of interconnect structures disposed in the first dielectric existing under the capacitor and the thin film, while connecting corresponding interconnect structures to the first plate and to the first and second ends of the thin film .

Claims 3, 4, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen/Furuhashi in view of Zurcher et al. (US 2003/0017699).
In re Claims 3 and 25, Chen/Furuhashi teaches the semiconductor devices of Claims 2 and 24 as cited above. 
Chen further teaches (Fig. 3) a second interconnect structure 186 partially embedded in the second dielectric layer 160, wherein the second interconnect structure 186, the capacitor 250, and the resistor 150 are laterally spaced from one another.
Chen or Furuhashi does not teach that the second interconnect structure, the capacitor and the resistor are laterally spaced from one another in a fourth dielectric layer disposed between the first dielectric layer and the second dielectric layer.
Zurcher teaches (Fig. 1) that laterally spaced components – such as a resistor and a capacitor (paragraphs 0008-0010) – disposed on a first dielectric layer 12 (paragraph 0010) are at least partially embedded into a fourth dielectric layer 30 (paragraph 0010) disposed between the first dielectric layer 12 and a second dielectric layer 34 (paragraph 0011).
Chen/Furuhashi and Zurcher teach analogous art directed to passive elements embedded in a multilayer metallization structure, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Chen/Furuhashi devices in view of the Zurcher teaching, since they are from the same field of endeavor, and Zurcher created a successfully operated device. 
See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
In re Claim 4. Furuhashi/Zurcher teaches the semiconductor device of Claim 3 as cited above, and wherein, as explained for Claim 3, the second interconnect structure, the capacitor, and the resistor are at least partially wrapped by the fourth dielectric layer.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chen.
In re Claim 26, Chen teaches the semiconductor device of Claim 21, wherein Fig. 3 shows that a ratio of the first width to the second width is higher than 1. Although Fig. 3 shows different capacitors – 250, 210, 130, 110 with a ratio of a first width to a second width in a range of about 1.2 to about 1.8, Chen does not state that his drawings are in scale. At the same time, one of ordinary skill in the art before filing the application understands that a ratio of the first width to the second width influence a capacitance of a capacitor (which depends on overlapping areas of the first and second plate). It would have been obvious for one of ordinary skill in the art before filing the application to KSR Rational (E) Obvious to Try: Choosing from a Finite Number of Identified, Predictable Solutions, with a Reasonable Expectation of Success. 

Response to Arguments
	Applicant’ arguments (REMARKS, filed 12/02/21) have been fully considered.
	Regarding Objections to the specification (REMARKS, page 8), Examiner notes that paragraph 0023 was not corrected by the amendment filed 12/03/21, although amendments to the claims removed objections to the drawings.
	Examiner agrees with Applicant (REMAKRS, pages 8-9) that the amended set of claims overcame rejections under 35 U.S.C. 112(b) presented by the previous Office Action.
	Examiner agrees with Applicant that amendments to the claims prevent rejecting claims using the same prior art that were used by the Non-Final Rejection mailed 09/22/21. However, the claims (including new claims) are still not patentable, since they can be rejected (as the current Office Action demonstrates) by using other prior art or prior art combinations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 01/13/22